EXHIBIT32.1 Certification Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350 I, Tony N. Frudakis, President and Treasurer of Skyview Holdings Corp. (the “Corporation”), certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, to my knowledge that: 1.the Quarterly Report on Form 10-Q of the Corporation for the quarter ended September 30, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Corporation. Skyview Holdings Corp. Date: November 14, 2011 By: /s/Tony N. Frudakis Tony N. Frudakis, President and Treasurer (PrincipalExecutive Officer, Principal FinancialOfficer, and Principal Accounting Officer)
